PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/253,858
Filing Date: 22 Jan 2019
Appellant(s): Micci et al.



__________________
Brian T. Rivers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/2/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/18/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant contends that none of the references applied in the rejection of the claims disclose or suggest the use of conditional integration of transient piezoelectric signals or the state register features that are recited in claim 1. The different states of Poupyrev concern the status of GUI objects and do not teach or suggest the states of the state register recited in claim 1, which relate to a specific user interaction itself and are not connected to any GUI object. The examiner disagrees. Poupyrev teaches the user interaction as demonstrated by the change of status of GUI objects. The change in state of the state register of the GUI object of Poupyrev is given to be an indicator of user interaction and is based on user interaction, as explained in paragraph 0073.
	Appellant contends that the two or more state register values as recited in claim 1 are not taught or suggested by the simple, binary identification of touch/no touch or selected/actuated of Poupyrev. No details are provided to explain the processing of piezoelectric signals output by the actuators during any user interaction period or switching between different types of integration behaviors used on pressure signals received from a plurality of piezoelectric pressure signals. The examiner disagrees. Poupyrev shows more than two states in figure 2, as described in paragraph 0074. The 
Appellant contends that none of the prior art teaches different integration behavior for integrating processed pressure signals in the conditional integration of claim 1 with a first state register corresponding to a first behavior for integrating the processed pressure signals received from a plurality of piezoelectric pressure sensors and a second state register corresponding to a second behavior for integrating the processed pressure signals received from a plurality of piezoelectric pressure sensors in a user interaction where the transition between state register values and different integration behavior is based on both pressure signal properties and the current value of the state register. The prior art are not connected to performing or transitioning between different types of integration behavior used on processed pressure signals received from a plurality of piezoelectric pressure sensors. The examiner disagrees. Paragraph 0076 of Poupyrev teaches different pressure signals corresponding to different states or values of the state register based on signals output by the piezoelectric pressure sensors. Paragraph 0068 of Poupyrev teaches how the pressure is measured and the pressure signals are applied to correspond to a given state. Kitada teaches in paragraphs 0072 and 0086 how the signals are specifically integrated and how the integration and transition of touch states are related. Kitada teaches the details of the 
These same arguments apply to all other claims.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PARUL H GUPTA/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
Conferees:
/KE XIAO/Supervisory Patent Examiner, Art Unit 2627

		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.